Citation Nr: 0838874	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  99-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from May 1973 to May 1977 and 
additional U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1998 rating decision which 
determined that new and material evidence had not been 
submitted sufficient to reopen a claim of service connection 
for an acquired psychiatric disorder.

After the veteran perfected a timely appeal on this claim, in 
June 2000, the Board reopened the previously denied claim of 
service connection for an acquired psychiatric disorder and 
remanded this claim to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for additional development.  
In June 2003, the Board again remanded the veteran's claim to 
the RO/AMC.

Unfortunately, as will be explained below, this claim must be 
remanded again to the RO/AMC.  VA will notify the veteran if 
further action is required on his part.


REMAND

After the Board's June 2003 remand, the veteran submitted 
2 letters to the RO in November and December 2005 in which he 
requested a hearing on this claim.  In response, the RO sent 
the veteran a letter in November 2006 acknowledging his 
hearing request and requesting clarification of the type of 
hearing he desired.  In statements on a June 2008 "Appeal 
Pre-Certification Review," the veteran's service 
representative noted that the veteran had requested a Travel 
Board hearing.  Because the veteran's service representative 
clarified the type of hearing desired by the veteran, the 
Board finds that it was error for the RO to re-certify this 
appeal in September 2008 without scheduling the veteran for a 
Travel Board hearing.  Given the foregoing, and although the 
Board regrets any additional delay in adjudicating the 
veteran's claim that may be caused by this REMAND, this case 
must be returned to the RO to arrange for a Travel Board 
hearing.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy 
of the notice letter sent to the 
veteran and his service representative 
concerning this hearing should be 
included in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

